DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 4/15/2022 for application number 17/028,108. 
Claims 1-20 are presented for examination. Claims 1, 13 and 18 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant’s amendments to claim 4 have been fully considered and persuasive.  Thus, Examiner withdraws the claim objection to claim 4.

Response to Arguments
Applicant’s arguments to claim 1-20 regarding the  35 U.S.C. 112(b) rejection have been fully considered and persuasive.  Thus, Examiner withdraws the 35 U.S.C. 112(b) rejection to claims 1-20.

Applicant’s arguments to  independent claims 1, 13 and 18 regarding the  35 U.S.C. 103 rejection have been fully considered, but are moot because the claims were newly added by the applicant to include new features that were never previously presented.  Therefore, the scope of  claims 1, 13 and 18, and their dependent claims has changed.  However, Examiner asserts that the newly added feature was taught by the existing prior art.  See the rejection presented below.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7, 8, 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US Patent Application 2019/0394147; hereinafter Rodriguez) in view of Shelansky et al. (US Patent Application 2012/0066675; hereinafter Shelansky).  

As to independent claim 1, Rodriguez teaches a computer-implemented method for executing a computing skill, the computer-implemented method comprising: 
establishing a connection between a first computing device operating on a first platform and a second computing device operating on a second platform [Fig. 1, Para 0045 - messaging server 101, client devices 115, server 135, and servers 150-156 are communicatively coupled via a network 140 – Examiner maps the client devices 115 as the first computing device and servers (embedded application server) as the second platform]; 
the application manifest comprising: a first entry comprising an identity of a first computing skill that is executable, via invocation from a first application executed by the first computing device [Fig. 8B, para 0369 - notification 850 includes a designation 852 (e.g., icon or symbol) of the embedded video player application that was executed by the first user in FIG. 8A to initiate the associated shared embedded session. Notification 850 also includes the name 854 of the media item that is being played in the embedded session], by a second application executed by the second computing device [Para 0055 - the embedded application server 150 can execute embedded applications in whole or in part and can send output data from the embedded application to client devices for display by one or more client devices]; 
accessing, by the first application executed by the first computing device, first content [Fig. 8B, Para 0367 - the second user has input a message 844 to the chat conversation, which is displayed in a display area 848 of chat interface 840. In response to message 844, the first user has input a message 846 to the chat conversation, as displayed in display area 848 of chat interface 840]; 
receiving, in relation to the first content on the first computing device, an indication to execute the first computing skill [Fig. 8B, Para 0368 - an embedded session notification 850 is displayed in chat interface 840. Notification 850 indicates that an embedded session is active, which in this example utilizes the embedded video player application that was executed by the first user in FIG. 8A]; 
causing a selectable option to execute the first computing skill to be surfaced by the first computing device [Para 0090 - one or more options to select and open the first embedded application can be displayed or otherwise enabled in the chat interface displaying a particular chat conversation, and selection of such an option causes the first embedded application to run in association with that chat conversation]; 
receiving a selection of the selectable option [Para 0081 - the embedded application can receive input provided in the associated chat interface for the associated chat conversation, e.g., as text commands or selection of chat interface elements]; 
transferring the first content from the first computing device to the second computing device [Para 0041 - user commands and comments can be sent to a server, and server events can be received and presented by an embedded application on a user device, without the user having to access the server by exiting a chat interface and executing a separate application on the user device]; and 
causing the first computing skill to be executed in association with the first content by the second application executed by the second computing device [Para 0085 - a chat user or member user as referred to herein can be a bot in some implementations. In such a case, the "user device" associated with the "chat user" (bot) can be a server device that provides the bot. In some examples, the bot can be an assistant bot, a shopping bot, a search bot, etc. In some implementations, bots may be automated agents that are implemented in software and/or hardware; Para 0092 - first embedded application can be executed by one or more other devices in communication with the first device, e.g., one or more server systems.].
Rodriguez does not appear to teach:
probing, by the first computing device, the second computing device to determine applications and associated computing skills available on the second computing device;
maintaining, by the first computing device, an application manifest generated based on the probing, the application manifest comprising: a first entry comprising an identity of a first computing skill that is executable, via invocation from a first application executed by the first computing device, by a second application executed by the second computing device;
in response to receiving the indication, analyzing the application manifest to identify the first entry corresponding to the first computing skill;
Shelansky teaches in the same field of endeavor:
probing, by the first computing device, the second computing device to determine applications and associated computing skills available on the second computing device [Shelansky, Para 0032 - When an application is installed, the goal is to load the application in the host platform 204 along with an associated application player. Thus, one of the initial steps when loading the application may be to check the current host platform 204 to see if a compatible application player is already installed – Examiner considers the associated application player as associated computing skills and the host platform as the second computing device];
maintaining, by the first computing device, an application manifest generated based on the probing [Para 0032 - Here, for example, player B 206 is already loaded in host platform 204. Player B 206 operates a particular platform environment, here platform B 208], the application manifest comprising: a first entry comprising an identity of a first computing skill that is executable, via invocation from a first application executed by the first computing device, by a second application executed by the second computing device [Para 0034 - metadata contained in the application identifies compatible platforms or players. This metadata may either be explicit (for example, the metadata explicitly saying that "platform A is required" or "player A is required"), or implicit (for example, the metadata being in a particular format that is known to be compatible with a particular platform or player). In the latter case, the system may utilize additional components to aid in deducing the correct player to load; Para 058 - the metadata for a particular application may actually specifically list the player that is required to be used to play the application, and thus the determination of what platform to run and the determination of what player to use actually occur at the same time];
in response to receiving the indication, analyzing the application manifest to identify the first entry corresponding to the first computing skill [Shelansky, Para 0036 - When a user 216 selects an application from an application source 212, the multi-platform application player 200 may then retrieve the application. The system then queries the player source 214 to determine which player supports the correct platform or environment for that application, based on the metadata provided by the application source];
It would have been obvious to one of ordinary skill in art, having the teachings of Rodriguez and Shelansky at the time of filing, to modify user interfaces for chat conversations by a message application that executes an embedded application on a user device taught by Rodriguez to include the concept of a multi-platform application player disclosed by Shelansky to permit interoperability of applications developed for different app players with the minimum of involvement on the part of the user [Shelansky, Para 0010].
One of the ordinary skill in the art wanted to be motivated to include the concept of a multi-platform application player disclosed by Shelansky to permit interoperability of applications developed for different app players with the minimum of involvement on the part of the user [Shelansky, Para 0010].
	
As to dependent claim 2, Rodriguez and Shelansky teach the computer-implemented method of claim 1. 
Rodriguez further teaches: wherein the first computing skill is a digital content sharing skill [Fig. 8B – Rodriguez teaches an embedded video player application which is a digital content sharing skill].

As to dependent claim 4, Rodriguez and Shelansky teach the computer-implemented method of claim 1. 
Rodriguez further teaches: wherein the selectable option visually indicates that, upon selection of the selectable option, the first computing skill will be executed by the second computing device [Fig. 8, Para 0369 - notification 850 includes a designation 852 (e.g., icon or symbol) of the embedded video player application that was executed by the first user in FIG. 8A to initiate the associated shared embedded session].

As to dependent claim 7, Rodriguez and Shelansky teach the computer-implemented method of claim 1. 
Shelansky further teaches: wherein the application manifest further comprises:
a second entry comprising an identity of a second computing skill that is executable, via invocation from a third application executed by the first computing device, by a fourth application executed by the second computing device [Fig. 1, Para 0029 – Examiner notes that Shelansky teaches more than one application players (computing skills) with associated applications].

As to dependent claim 8, Rodriguez and Shelansky teach the computer-implemented method of claim 1. 
Shelansky further teaches: further comprising:
querying, by the first computing device, the second computing device to determine whether the second computing device can perform a second computing skill [Para 0034 - When the user selects an application from an application source 212, the system can then query a player source 214 to determine which platform (and thus, ultimately, which application player) supports the correct platform or environment for the application];
determining, based on the query, that the second computing device can execute the second computing skill utilizing a fourth application, via invocation from a third application executed by the first computing device [Para 0038 - for example, instead of having to run player A prior to running application A, or running player B prior to running application D, the user need simply run the multi-platform application player and then run either application A or D. The launching of an appropriate application player can be completely transparent to the user]; and
registering the second computing skill with the application manifest [Para 0035 - additionally functionality is foreseen that allows the player source 214 to query another, external location (such as a server on the Internet) to help identify players that are beyond its ability to deduce, either because it is too complicated, or because the application and/or application player has been created or popularized subsequent to the time that the player source was installed or last updated].

As to independent claim 13, the claim addresses an environment for multiple operating systems under one device, which is taught by Rodriguez [Para 492 - FIG. 12 shows one block for each of processor 1202, memory 1204, I/O interface 1206, and software blocks 1208, 1210, and 1212. These blocks may represent one or more processors or processing circuitries, operating systems, memories, I/O interfaces, applications, and/or software modules. In other implementations, device 1200 may not have all of the components shown and/or may have other elements including other types of elements instead of, or in addition to, those shown herein. While some components are described as performing blocks and operations as described in some implementations herein, any suitable component or combination of components of environment 100, device 1200, similar systems, or any suitable processor or processors associated with such a system, may perform the blocks and operations described].
Otherwise, the claim features are substantially similar to claim 1.  Accordingly, the claim 13 is rejected on the same ground.  

As to dependent claim 15, Rodriguez and Shelansky teach the system of claim 13.  
Rodriguez further teaches: wherein the first operating system instance is a first operating system type, and the second operating system instance is a second operating system type [Para 492 - FIG. 12 shows one block for each of processor 1202, memory 1204, I/O interface 1206, and software blocks 1208, 1210, and 1212. These blocks may represent one or more processors or processing circuitries, operating systems, memories, I/O interfaces, applications, and/or software modules. In other implementations, device 1200 may not have all of the components shown and/or may have other elements including other types of elements instead of, or in addition to, those shown herein. While some components are described as performing blocks and operations as described in some implementations herein, any suitable component or combination of components of environment 100, device 1200, similar systems, or any suitable processor or processors associated with such a system, may perform the blocks and operations described].

As to dependent claim 16, the claim is substantially similar to claim 2 and is rejected on the same ground. 

As to independent claim 18, the claim is substantially similar to claim 1 and is rejected on the same ground. 

As to dependent claim 19, the claim is substantially similar to claim 2 and is rejected on the same ground. 

Claims 3, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Shelansky, further in view of Fleizach (US Patent Application 2011/0054880; hereinafter Fleizach).

As to dependent claim 3, Rodriguez and Shelansky teach the computer-implemented method of claim 1. 
Fleizach further teaches in the same field of endeavor:  wherein, prior to being transferred from the first computing device to the second computing device, the first content is in a first format, and wherein the computer-implemented method further comprises: 
determining that the first format is not executable by the second application executed by the second computing device; and 
transforming the first content from the first format to a second format that is executable by the second application executed by the second computing device [Fig 6, Para 0047 - the client device sends the content to one or more additional client devices. The client device can send the content in the reference format, or can convert the content to a different reference format, and send the content according to the different reference format. Each of the additional client devices receives the content, converts it into a different format, and presents the content according to the different format].
It would have been obvious to one of ordinary skill in art, having the teachings of Rodriguez, Shelansky and Fleizach at the time of filing, to modify user interfaces for chat conversations by a message application that executes an embedded application on a user device taught by Rodriguez and a multi-platform application player disclosed by Shelansky to include the concept of external content transformation disclosed by Fleizach to present the content to assume the overhead of accommodating a user's needs and preferences [Fleizach, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of external content transformation disclosed by Fleizach to present the content to assume the overhead of accommodating a user's needs and preferences [Fleizach, Para 0003].

As to dependent claim 17, the claim is substantially similar to claim 3 and is rejected on the same ground. 

As to dependent claim 20, the claim is substantially similar to claim 3 and is rejected on the same ground. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Shelansky, further in view of Jose et al. (US Patent Application 2020/0183710; hereinafter Jose).  

As to dependent claim 5, Rodriguez and Shelansky teach the computer-implemented method of claim 1.  
Jose teaches in the same field of endeavor:
providing by the first computing device, upon receiving the indication to execute the first computing skill, a query to the second computing device to determine:
whether the first computing skill is still executable by the second application executed by the second computing device; and
whether any attributes of the first computing skill have been modified [Fig. 1, Para 0034 - the input processor 132 may receive information about the current version of a user interface definition associated with a plugin cached at the client device 120. If the input processor 132 determines the current version of the plugin in the plugin definition repository 150 matches the version of the plugin cached at the client device 120, the input processor 132 can indicate to the client device 120 to render the user interface associated with the next step in the workflow using the cached version – Examiner considers a plugin is used to execute a computing skill and, the version of a plugin to be an attribute].
It would have been obvious to one of ordinary skill in art, having the teachings of Rodriguez, Shelansky and Jose at the time of filing, to modify user interfaces for chat conversations by a message application that executes an embedded application on a user device taught by Rodriguez and a multi-platform application player disclosed by Shelansky to include the concept of deploying cross-platform applications on mobile devices disclosed by Jose to reduce the amount of time needed to develop, update, and deploy applications across different computing platforms [Jose, Para 0006].
One of the ordinary skill in the art wanted to be motivated to include the concept of deploying cross-platform applications on mobile devices disclosed by Jose to reduce the amount of time needed to develop, update, and deploy applications across different computing platforms [Jose, Para 0006].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Shelansky, further in view of Hernandez et al. (US Patent Application 2014/0280581; hereinafter Hernandez).  

As to dependent claim 6, Rodriguez and Shelansky teach the computer-implemented method of claim 1.  
Hernandez teaches in the same field of endeavor:
wherein the first computing device is executing a device mirroring application that mirrors a user interface of the second computing device [Para 0059 - a second display resource on a remote device might be set in " mirror mode" by an application on the remote device having access to both local and remote displays as distinct resources. By storing an indication of the "mirror mode" among sync map data 1408, the matching of displays may be enforced so that two constellation users may see the same content on their individual displays].
It would have been obvious to one of ordinary skill in art, having the teachings of Rodriguez, Shelansky  and Hernandez at the time of filing, to modify user interfaces for chat conversations by a message application that executes an embedded application on a user device taught by Rodriguez and a multi-platform application player disclosed by Shelansky to include the concept of device to device communication for resource sharing disclosed by Hernandez to allow users of the resources (e.g., applications running on the mobile devices) to take advantage of the dynamic availability of resources due to the migration of devices and resources in and out of the constellation [Hernandez, Para 0060].
One of the ordinary skill in the art wanted to be motivated to include the concept of device to device communication for resource sharing disclosed by Hernandez to allow users of the resources (e.g., applications running on the mobile devices) to take advantage of the dynamic availability of resources due to the migration of devices and resources in and out of the constellation [Hernandez, Para 0060].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Shelansky, further in view of Burks (US Patent Application 2018/0196854; hereinafter Burks).  

As to dependent claim 9, Rodriguez and R Shelansky teach the computer-implemented method of claim 1.  
Burks teaches in the same field of endeavor:
wherein the first computing device is executing a device mirroring application that mirrors a user interface of the second computing device [Fig. 4A, Para 0090 - Computing device 10 may output, using the application extension, for display at PSD 92, in place of at least a portion of the graphical keyboard, a respective graphical element associated with each search query from the subset of one or more search queries].
It would have been obvious to one of ordinary skill in art, having the teachings of Rodriguez,  Shelansky and Burks at the time of filing, to modify user interfaces for chat conversations by a message application that executes an embedded application on a user device taught by Rodriguez and a multi-platform application player disclosed by Shelansky to include the concept of application extension for generating automatic search queries disclosed by Burks to allow users of the resources (e.g., applications running on the mobile devices) to enable an application extension executing within an application that utilizes a graphical keyboard of a computing device to automatically predict, based on contextual information associated with the computing device and the application, potential search queries from a set of predetermined search queries, and display graphical elements (e.g., icons, images, or other types of graphical elements) indicative of the predicted search queries within the graphical keyboard [Burks, Para 0002].
One of the ordinary skill in the art wanted to be motivated to include the concept of application extension for generating automatic search queries disclosed by Burks to allow users of the resources (e.g., applications running on the mobile devices) to enable an application extension executing within an application that utilizes a graphical keyboard of a computing device to automatically predict, based on contextual information associated with the computing device and the application, potential search queries from a set of predetermined search queries, and display graphical elements (e.g., icons, images, or other types of graphical elements) indicative of the predicted search queries within the graphical keyboard [Burks, Para 0002].

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Shelansky, further in view of Ferrazzini et al. (US Patent Application 2012/0309344; hereinafter Ferrazzini).  

As to dependent claim 10, Rodriguez and Shelansky teach the computer-implemented method of claim 1.  
Ferrazzini teaches in the same field of endeavor:
wherein the first entry further comprises:
an indication that the second application has a first user account type instance from the second computing device associated with it; and
an indication that the second application has a second user account type instance from the second device associated with it [Para 0017 - the determination of which user account to use can be based on an analysis of one or more parameters associated with the operation of the mobile device and/or the operation of the user accounts. In addition to or as an alternative to the user account parameter, the determination could be based on one or more of a billing rate, a battery level on the mobile device, an application that the user has chosen to execute on the mobile device; Para 0022 - a user account may be chosen that allows a specific application to execute or to execute efficiently. As another example, a company may not allow its employees to use a work account to access certain applications or web sites, such as social networking web sites. When a user attempts to execute an application or visit a web site that has restricted access through a first user account, a second user account may be automatically selected].
It would have been obvious to one of ordinary skill in art, having the teachings of Rodriguez, Shelansky and Ferrazzini at the time of filing, to modify user interfaces for chat conversations by a message application that executes an embedded application on a user device taught by Rodriguez and a multi-platform application player disclosed by Shelansky to include the concept of using multiple user accounts for a mobile device disclosed by Ferrazzini to avoid user carrying two separate devices to serve different usage type [Ferrazzini, Para 0001].
One of the ordinary skill in the art wanted to be motivated to include the concept of using multiple user accounts for a mobile device disclosed by Ferrazzini to avoid user carrying two separate devices to serve different usage type [Ferrazzini, Para 0001].

As to dependent claim 11, Rodriguez and Shelansky teach the computer-implemented method of claim 1.  
Ferrazzini further teaches: wherein: the first user account type instance is a personal user account type instance; and
the second user account type instance is a work user account type instance [Para 0012 - one user account on a mobile device may be associated with a first type of account and another user account on the same device may be associated with a second type of account. In some cases, one user account may be a work-related account and another user account may be a personal account].

As to dependent claim 12, Rodriguez and Shelansky teach the computer-implemented method of claim 1.  
Ferrazzini further teaches: wherein the selectable option is surfaced with an indication to execute the first computing skill by the first user account type instance, and wherein the computer-implemented method further comprises:
causing a second selectable option to execute the first computing skill to be surfaced by the first computing device, wherein the second selectable option is surfaced with an indication to execute the first computing skill by the second user account type instance [Para 0009 - a plurality of user accounts typically require the user to select one of the accounts to use based on the current circumstances and the desired services or functions, such as voice calls, messaging, or data transmissions. That is, the user may need to determine and manually select the most appropriate user account to use for the task that is to be performed; Para 0010 - While some capability may still be provided for a user to manually provide inputs that can affect the selection of which account to use, it is expected that the decision of which user account to use will be made automatically on behalf of the user such that an appropriate selection is made].

As to dependent claim 14, the claim is substantially similar to claim 11 and is rejected on the same ground. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gamage et al. (US Patent Application US 2016/0103669) – teaches a method that includes accessing, in response to a request to monitor a host device, a first set of discovery information associated with the host device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176